Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/19 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) as being anticipated by Shabtai (U.S. Patent Publication 2015/0326608).

Regarding claims 1, 12, and 20:
Shabtai discloses a method, system, and machine-readable storage medium for effectuating a disinformation campaign for collecting malicious communications in a computing network, comprising: generating a strategically coordinated ecosystem of 

Regarding claims 2 and 13:	Shabtai further discloses wherein the fictitious profiles comprise at least one of a fictitious business organization profile, a fictitious employee profile, or combinations thereof (fake employees at e.g. paragraphs 0055-0056 & 0065). 

Regarding claims 3 and 14:	Shabtai further discloses wherein the fictitious infrastructure information comprises at least one of information artifacts, supporting history, correlating information among components of the ecosystem, or combinations thereof (see Figure 5, and paragraph 0092, regarding the ability of the various modules comprising the invention correlating information amongst each other to create the fake profile ecosystem). 

Regarding claims 4 and 15:	Shabtai further discloses enabling bots in the ecosystem to interact with the malicious communications and to provide a perspective that the interaction is with real 

Regarding claims 5 and 16:	Shabtai further discloses wherein the bots interact with the malicious communications comprising at least one of responding to an email, responding to a text message, responding to a direct message, responding to a chat communication, managing a voicemail box, converting voicemail to a text response, converting voicemail to an email response, returning fake documents, or combinations thereof (Ibid). 

Regarding claims 6 and 17:	Shabtai further discloses wherein the threat intelligence comprises identification of at least one of a phishing campaign, spear phishing email address, domain, mail server, malicious link, web server hosting the malicious link, adversary infrastructure, IP address, organization name, Internet service provider in odd location, adversary attack history, URL, adversary contacting from a different location from where redirecting, email aspects, messenger information, what weakness in the ecosystem an adversary is attacking, different tactics, techniques, and procedures being used by an adversary, voicemail, text messaging, or combinations thereof (e.g. malicious links and URLs at paragraph 0108). 



Regarding claim 8:	Shabtai further discloses wherein the non-cyber security personnel comprises at least one of a human resource personnel, writer, actor, sales person, marketing person, legal person, business developer, or combinations thereof (Ibid, but also paragraph 0053 which lists “sales” as one of the types of employees who can contribute a profile to social network honeypot; ergo, a real salesperson can contribute to the ecosystem). 

Regarding claims 9 and 19:	Shabtai further discloses: disclosing, within at least one fictitious profile, real information associated with a real business to portray that the real business does business with an entity associated with the fictitious profile (e.g. paragraph 0056); and identifying, via the threat intelligence, an effort by the malicious communication to obtain information from the entity associated with the fictitious profile concerning the real business (paragraph 0108). 

Regarding claim 10:	Shabtai further discloses analyzing the threat intelligence to recognize malicious attacks on real targets (paragraphs 0108-0109). 

Regarding claim 11:	Shabtai further discloses providing the threat intelligence to a potential real target of the malicious communications for preventive action against such malicious communications (Ibid, and Figures 6 & 8). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publications 2020/0053121 (Wilcox) and 2019/0007451 (Pierce).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        6/25/2021